Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed Dec 4, 2020 have been fully considered but they are not persuasive. Prior art references to Palmgren and Pourquie still apply to currently amended independent claims 1 and 17.
In reference to applicant’s argument that Palmgren does not function to support a user in a standing position (pg. 7), Palmgren teaches the structure as claimed (with the exception of the planar contact surface) and teaches supporting the user’s lower leg at an acute angle also as claimed. According to these teachings, Palmgren would be structurally capable of supporting a standing user having their lower leg at the claimed acute angle.  As seen in Figures 2 and 4 of Palmgren, there is sufficient space between seat 18 and table 20 for the occupant to assume a standing position with knees bent resting on the pad 20, in a similar crouched standing position of Applicant’s Figure 1.
In reference to applicant’s argument that Pourquie also does not function to support a user in a standing position, Pourquie is relied upon for its teaching of a planar contact surface in the rejections below.
In reference to applicant’s argument that Tholkes does not function to allow the user’s hips to move freely (pg. 8), Tholkes is relied upon for its teaching of the structural details that yield a fully assembled pad and pad support. Palmgren is relied upon for teaching a pad and pad structure that supports a user’s lower leg in a forwardly angled .

Terminal Disclaimer
The terminal disclaimer filed on December 4, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,368,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmgren (WO 8701568) in view of Pourquie (FR 2768314).
Claim 1- Palmgren teaches a pad (24) including a contact surface (fig. 2-3 teach that the pad surface facing the user is the contact surface), the contact surface being generally curved; and teaches a pad support (shown not designated, fig. 1) that includes a generally horizontally oriented elongate support arm having first and second ends, the first end being mounted to the table stand (19) and the second end being mounted to the pad (24); wherein the table stand (19) is shown at a sufficient horizontal distance from the second end of the pad support such that the user is able to move their feet toward and away from the table stand without contacting the pad support (fig. 1 
Palmgren teaches that the pad and pad support can support a user whose lower leg is forwardly angled less than 90 degrees (fig. 2-3 teaches the user’s lower leg, relative to the horizontal floor, has a forward angle of less than 90 degrees). Palmgren does not teach that the contact surface of the pad has alternative shapes. 
Pourquie also teaches a pad (400a/b) coupled to a table stand (fig. 1) for supporting the lower leg of a user (Abstract), wherein the contact surface of the pad faces a user, and wherein the contact surface is generally planar. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact surface of a pad to be planar, as taught by Pourquie, in order to yield the predictable result of supporting the lower leg of a user.

Claim 2- Palmgren and Pourquie teach the balance and support system of claim 1. According to Pourquie’s teaching, the pad (400b) would be rotationally coupled (411a) to the support arm (410) such that it is rotatable (D) to a forward angle (fig. 2), and the contact surface of the pad would be angled forward at an angle of between about 70 degrees and about 80 degrees relative to the floor.
Claim 3- Palmgren and Pourquie teach the balance and support system of claim 1.  According to Palmgren’s teaching, the balance reference pad (24) would be positioned such that, upon contact, the individual's lower leg is angled forward at an angle of about 73 degrees relative to the floor (fig. 2, pg. 5- ln 13-25, the claimed angle is within the lower leg angle range taught by the figures).  

Claim 7- Palmgren and Pourquie teach the balance and support system of claim 1.  According to Palmgren’s teaching, the pad support structure would further include a base (table stand 19) and the support arm would be mounted at its first end to the base (fig. 1).  
Claims 8-10 - Palmgren and Pourquie teach the balance and support system of claim 7.  According to Palmgren’s teaching, the base (19) would be fixed to a work station (20), wherein the base would be fixed to the floor (11), and wherein the base (19) would include a generally vertically oriented post, and the support arm would be mounted at its first end to the post (fig. 1).  
Claim 11- Palmgren and Pourquie teach the balance and support system of claim 10.  According to Palmgren’s teaching, the post (19) would have a lower end and an upper end, the lower end of the post being mounted to the floor (11), and the support arm being mounted on the post at a location spaced apart from the lower end of the post sufficiently to provide an uninterrupted space between the floor and the pad (fig. 2-4).  
Claim 12- Palmgren and Pourquie teach the balance and support system of claim 1. According to Pourquie’s teaching, the pad (400b) would be pivotally mounted (411a) on the support arm (410) such that it is rotatable (D) to a forward angle (fig. 2), and the 
Claim 16- Palmgren and Pourquie teach the balance and support system of claim 1.  According to Palmgren’s teaching, the pad (24) would be able to support a force applied by at least one of the user's lower legs (fig. 2-3).  

Claim 17- Palmgren teaches a pad (24) including a contact surface (fig. 2-3 teach that the pad surface facing the user is the contact surface), the contact surface being generally curved; and teaches a pad support (shown not designated, fig. 1) that includes a generally horizontally oriented elongate support arm having first and second ends, the first end being mounted to the table stand (19) and the second end being mounted to the pad (24); wherein the pad is disposed at a vertical height sufficient to provide an uninterrupted space between the floor and the pad, and wherein the table stand (19) is shown at a sufficient horizontal distance from the second end of the pad support such that the user is able to move their feet toward and away from the table stand without contacting the pad support (fig. 1 teaches that the pad support is only coupled to and extending between the table stand 19 and the pad surface opposite the contact surface).
Palmgren teaches the support arm extends perpendicularly away from the pad support and is fixed to a table, which in turn is fixed to a wall and floor, such that the pad is capable of supporting the weight of a standing user when the standing user’s lower leg is in the forwardly angled position. Palmgren teaches that the pad and pad support can support a user whose lower leg is forwardly angled less than 90 degrees (fig. 2-3 
Pourquie also teaches a pad (400a/b) coupled to a table stand (fig. 1) for supporting the lower leg of a user (Abstract), wherein the contact surface of the pad faces a user, and wherein the contact surface is generally planar. Pourquie also teaches the pad (400b) would be pivotally mounted (411a) on the support arm (410) such that it is rotatable (D) to a forward angle (fig. 2), and the contact surface of the pad would be angled forward at an angle of about 70-80 degrees relative to the floor. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad and pad support connection of Palmgren, as taught by Pourquie, in order to yield the predictable result of supporting the lower leg of a user in a forwardly angled position.

Claim 18- Palmgren and Pourquie teach the balance and support system of claim 1. According to Pourquie’s teaching, the pad (400b) would be pivotally mounted (411a) on the support arm (410) such that it is rotatable (D) to a forward angle (fig. 2), and the contact surface of the pad would be angled forward at an angle of about 73 degrees relative to the floor.

Claims 5, 6, 13-15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmgren and Pourquie as applied to claims 1, 7, 10 or 17 above, and further in view of Tholkes (US 5884935).

Tholkes teaches a pad (12) that is mounted to a fixed location (fig. 1-2) by a pad support structure comprising a support arm (16, 18) and a base (6), wherein the support arm is a telescoping element mounted to the base (fig. 2). Figure 2 teaches the second component (16) of the telescoping element is integral with the base; accordingly, figure 2 would suggest to one of ordinary skill that the first component (18) could suitably be integral with the pad (12). Tholkes teaches the pad (12) is provided on the fixed location to support the lower leg of a user in a standing or substantially standing position (col. 1- ¶ 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pad support of Palmgren with an integral connection to the pad, as taught by Tholkes, in order to selectively position the pad to effectively support a user’s lower leg in the forwardly angled position. Accordingly, the pad support of Palmgren as modified by Tholkes would result in the claimed limitation “the balance reference pad and support arm are integral”.

Claim 6- Palmgren and Pourquie teach the pad and pad support of claim 1, wherein the fixed location is a work station (table), and wherein the pad support is mounted at its first end to the work station by the base (19) according to Palmgren. Palmgren teaches the pad and pad support facilitates support of a user’s lower leg in a 
Tholkes teaches a pad (12) that is mounted to a fixed location (fig. 1-2) by a pad support structure comprising a support arm (16, 18) and a base (6), and the pad support structure further includes a mounting plate (114) fixed to the work station, and the support arm is mounted at its first end to the mounting plate (fig. 3), whereby the balance and support system is mounted directly to the work station, and wherein the support arm is slidably and pivotally mounted to the base by the mounting plate (fig. 3).  Tholkes teaches the pad (110) is provided on the fixed location to support the lower leg of a user in a standing or substantially standing posture (col. 1- ¶ 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pad support of Palmgren with a pivotally mounted support arm, as taught by Tholkes, in order to selectively position the pad to effectively support a user’s lower leg in the forwardly angled position. Accordingly, the pad support of Palmgren as modified by Tholkes would result in the claimed limitation “the pad support structure further includes a mounting plate fixed to the work station”.

  
 Claim 13- Palmgren and Pourquie teach the pad and pad support of claim 1, wherein the pad and the support arm are fixed to the fixed location (table 20) by a base (table stand 19) according to Palmgren’s teaching. Palmgren teaches the pad and pad 
Tholkes teaches a pad (12) that is mounted to a fixed location (fig. 1-2) by a pad support structure comprising a support arm (16, 18) and a base (6), wherein the support arm is a telescoping support arm mounted to the base (fig. 2). Tholkes teaches the pad (12) is adjustably provided on the fixed location by the telescoping support arm to support the lower leg of a user in a standing or substantially standing posture (col. 1- ¶ 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pad support of Palmgren with a telescoping support arm, as taught by Tholkes, in order to selectively position the pad to effectively support a user’s lower leg in the forwardly angled position.
  
Claim 14- Palmgren and Pourquie teach the pad and pad support of claim 10, wherein the pad and the support arm are fixed to the fixed location (table 20) by a base (table stand 19) according to Palmgren’s teaching. Palmgren teaches the pad and pad support facilitates support of a user’s lower leg in a forwardly angled position (fig. 2-3). Palmgren does not teach the pad support further including a telescoping post.  
Tholkes teaches a pad (12) that is mounted to a fixed location (fig. 1-2) by a pad support structure comprising a support arm (16, 18) and a base (6), wherein the support arm includes a telescoping post (18) mounted to the base (fig. 2). Tholkes teaches the pad (12) is adjustably provided on the fixed location by the telescoping post to support the lower leg of a user in a standing or substantially standing posture (col. 1- ¶ 1). 

  
Claim 15- Palmgren and Pourquie teach the pad and pad support of claim 7, wherein Palmgren’s support arm is fixed to the base (19) and positioned to support the lower legs of a user that reaches the pad (24) (pg. 5- 21-23). Palmgren teaches the pad and pad support facilitates support of a user’s lower leg in a forwardly angled position (fig. 2-3). The difference between Palmgren and the claimed invention is Palmgren does not teach wherein the support arm is pivotally mounted to the base.  
Tholkes teaches a pad (110) that is mounted to a fixed location (fig. 3) by a pad support structure comprising a support arm (112) and a base (96), wherein the support arm is slidably and pivotally mounted to the base (fig. 2).  Tholkes teaches the pad (110) is provided on the fixed location to support the lower leg of a user in a standing or substantially standing posture (col. 1- ¶ 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Palmgren with a pivotally mounted support arm, as taught by Tholkes, in order to selectively position the pad to effectively support a user’s lower leg in the forwardly angled position.

Claim 20- Palmgren and Pourquie teach the pad and pad support of claim 17, wherein the pad and the support arm are fixed to the fixed location (table 20) by a base 
Tholkes teaches a pad (12) that is mounted to a fixed location (fig. 1-2) by a pad support structure comprising a support arm (16, 18) and a base (6), wherein the support arm includes a telescoping post (18) mounted to the base (fig. 2). Tholkes teaches the pad (12) is adjustably provided on the fixed location by the telescoping post to support the lower leg of a user in a standing or substantially standing posture (col. 1- ¶ 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pad support of Palmgren with a telescoping post, as taught by Tholkes, in order to selectively position the pad to effectively support a user’s lower leg in the forwardly angled position.

Claim 21- Palmgren and Pourquie teach the pad and pad support of claim 17, wherein Palmgren’s support arm is fixed to the base (19) and positioned to support the lower legs of a user that reaches the pad (24) (pg. 5- 21-23). Palmgren teaches the pad and pad support facilitates support of a user’s lower leg in a forwardly angled position (fig. 2-3). The difference between Palmgren and the claimed invention is Palmgren does not teach wherein the support arm is pivotally mounted to the base.  
Tholkes teaches a pad (110) that is mounted to a fixed location (fig. 3) by a pad support structure comprising a support arm (112) and a base (96), wherein the support arm is slidably and pivotally mounted to the base (fig. 2).  Since pivotal movement comprises both vertical and horizontal changes in position, the pivotal movement taught 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Palmgren with a pivotally mounted support arm, as taught by Tholkes, in order to selectively position the pad to effectively support a user’s lower leg in the forwardly angled position.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636